Exhibit 10.20.3
FIRST AMENDMENT TO
TITLE II OF THE
KEY EMPLOYEE DEFERRED COMPENSATION PLAN
OF CONOCOPHILLIPS COMPANY
     Effective December 19, 2008, ConocoPhillips Company (the “Company”) amended
and restated the Key Employee Deferred Compensation Plan (“KEDCP”) for the
benefit of certain employees of the Company and its affiliates.
     The Company desires to amend the KEDCP by adding an Appendix for Select New
Hires effective October 6, 2010.
     Pursuant to the foregoing, the KEDCP is hereby amended by appending to the
end thereof the following Appendix for Select New Hires:
“APPENDIX FOR SELECT NEW HIRES
TO TITLE II OF THE
KEY EMPLOYEE DEFERRED COMPENSATION PLAN OF
CONOCOPHILLIPS
     For Select New Hires, as set forth in resolutions adopted from time to time
by the Human Resources and Compensation Committee of the Board of Directors of
ConocoPhillips, or its successor, the following provisions apply:

  1.   The Select New Hire will, effective on the first day of employment with
the Controlled Group, become a Participant in Title II of the Key Employee
Deferred Compensation Plan of ConocoPhillips. A Deferred Compensation Account
will be created for the Select New Hire in the Plan. The amount set forth in the
applicable resolution will be credited to the Deferred Compensation Account for
the Select New Hire not less than 30 days after the first day of employment of
the Select New Hire. Section 5(a) of the Plan shall be disregarded with respect
to the Deferred Compensation Account, and in lieu thereof the Select New Hire
shall be asked to complete and return to the Plan Administrator election forms
to set the time and form of distribution with regard to the Deferred
Compensation Account either before the first day of employment or no later than
30 days after the first day of employment. Other than with regard to the timing
of the initial distribution election (as set forth in the preceding sentence),
other provisions of Section 5 of the Plan shall apply to the Deferred
Compensation Account, including default provisions in the event that a properly
completed initial distribution election form is not received within the time set
forth in the preceding sentence. For purposes of Section 5(b)(ii) of the Plan,
the amount set forth in the table below shall be considered to be a deferred
portion of an Incentive Compensation Plan award.

  2.   The resolution granting participation to the Select New Hire will also
set the vesting schedule for the Deferred Compensation Account provided pursuant
to

1



--------------------------------------------------------------------------------



 



      paragraph 1 of this Appendix.

  3.   All other provisions of the Plan will apply to the Deferred Compensation
Account and the Select New Hire as a Participant in the Plan.

  4.   Nothing in this Appendix is intended to affect the other operations of
the Plan, such as Salary reductions and deferrals or Incentive Compensation Plan
deferrals. If the Select New Hire is, under the provisions of the Plan,
otherwise eligible to participate in the Plan, the Select New Hire may do so in
accordance with those provisions.”

Executed October 6, 2010
For ConocoPhillips Company

                  /s/ Carin S. Knickel       Carin S. Knickel      Vice
President, Human Resources     

2